 In the Matter of JoHNSoN, CARVEL & MURPHY, D/B/A SANTA FE WARE-HOUSEandGENERAL WAREHOUSEMEN, LOCAL UNION 598 CHARTEREDBY INTL. BRO. Or TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS, AFLandSANTA FE WAREHOUSE EMPLOYEES ASSOCIATIONCaseNo. RE-39.-Decided June 1, 1942Jurisdiction:warehousing- industry.Investigation and Certification of Representatives:existence of question : con-flicting claims of rival labor organizations; election necessary.Unit Appropriate for Collective Bargaining:all warehouse employees excludingforemen, working foremen, and clerical worker in warehouseMr. PrentissMoore,of Los Angeles, Calif., for the Company.Messrs.David SokolandGeorge Mock,both of Los Angeles,Calif.,for the Teamsters.Mr. William D. Campbell,of Los Angeles,Calif.,for the Association.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEFe Warehouse, herein called the Company, alleging that a questionaffecting commerce had arisen concerning representation of its em-ployees, in that General Warehousemen, Local Union 598, chartered byInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers, AFL, herein called the Teamsters, and Santa Fe WarehouseEmployees Association, herein called the Association, had each pre-sented to the Company conflicting claims that it represented a ma-jority of employees in the unit sets forth in the said petition, theNational Labor Relations Board provided for an appropriate hearingupon' due notice before Daniel J. Harrington, Trial Examiner.Saidhearing was held at Los Angeles, California, on May 2, 1942.TheCompany and both unions appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following:41 N. L. R. B., No. 115.590 JOHNSON; CARVEL & MURPHY, SANTA FE WAREHOUSEFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY591Johnson, Carvel & Murphy, doing business as Santa Fe Warehouse,is a California corporation having its main office and principal ware-house in Los Angeles, California.The only plant involved in theproceeding is the Los Angeles warehouse, where the Company isengaged in the business of manufacturer's agent and in thestorageand sale,of grocery specialties.During the year ending December 31,1941, the Company sold products originating outside the State ofCalifornia amounting to $3,859,475 in value.During thesameperiod,the Company stored in its warehouse merchandise amounting toapproximately $1,400,000, of which about 80 percent representedmerchandise Which originated outside the State of California.TheCompany admits that it is engaged in commerce within,the meaningof the National Labor Relations Act.III.THE ORGANIZATIONS INVOLVEDGeneralWarehousemen, Local 598, chartered by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.Santa Fe Warehouse Employees Associationis anunaffiliated laborOrganization admitting to membership employees of the Company. -III.THE QUESTION CONCERNING REPRESENTATIONIn November 1941 the Teamsters requested that the Company enter,time the Association. requested -recognition, claiming it represented amajority of the employees.After conferences with representativesof both unions respecting their demands, the Company filed thepetition herein.,.A statement of the Regional Director, introduced in evidence, to-gether with a report by the Trial Examiner and testimony received-at the hearing, indicate that each union represents' a substantialnumber of the employees of the Company in the unit hereinaf ter foundappropriate.' - --'The Regional Director reported that the Association had submitted a.'liaper datedNovember 14, 1941, containing 11 signatures, of which 10 are the names of persons who ap-pear on the-Company's pay roll of February 14, 1942,.indicating that the persons signing.au-thorized the Association to act as their representative ..The Teamsters made no showing of-representation to the Regional Duector but,offered'testimony at the hearing to the effectthat it represented,approximately, 6 employees, and submitted 2 cards to the Trial Examiner,who reported that 1 card bore the name of a'person who is on the pay roll, of February14, 1942There are approximately 8 persons in the unit hereinafter found appropriate 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2'(6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe parties stipulated that the appropriate unit should includethe warehouse employees of the Company, excluding the foreman.The parties are in disagreement, however, as to whether Ed Fisher,aworking foreman, and one Brock, a clerical worker in the ware-house, should be included within the appropriate unit.The Teamsterswould exclude Fisher and Brock, whereas the Association and theCompany would include them.The working foreman has authority to recommend hiring and dis-charging and also hires and' discharges on certain occasions. In theabsence of Griffith, the regular foreman, the working foreman hascharge of the warehouse.We are of the opinion that the workingforeman in question has interests substantially different from thoseof the other men in his group and for this reason and because of theapparently extensive character of his supervisory duties, we shallexclude him from the appropriate unit.2Brock works in the warehouse but in a separate office which, heshares with Griffith, the foreman.Brock's duties consist of takingphone calls, writing orders, and issuing receiving slips to be signedwhen merchandise is delivered.The other employees in the ware-house are laborers.Inasmuch as Brock is engaged primarily in dutiesof a clerical nature and does not work with the other employees inthe warehouse, we shall exclude him from the unit.3We find that all warehouse employees of the Company at its LosAngeles, California, warehouse, excluding the foreman, the workingforeman, and Brock, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.2SeeMatter of De Soto Paint and Varnish CompanyandDistrict50.UnitedMine Workers.ofAmerica,39N L R. B727;Matter of ChryslerPittsburgh Company, IncandUnited AutomobileWorkers ofAmerica,36 N. L. R. B. 1117.3 SeeMatter of Fairbanks,Morse,and Co.andLocal 674, InternationalAssociation of Ma-ehiniste,affiliatedwith theAmerican Federation of Labor,40 N. L. R. B. 455 JOHNSON, CARVEL & MURPHY, SANTA FE WAREHOUSE'DIRECTION OF ELECTION593By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED thaf, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Johnson, Carvel& Murphy, doing business as Santa Fe Warehouse, Los Angeles, Cali-fornia, an election by secret ballot shall be conducted as early as pos-sible but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all the employees in the unit foundappropriate in Section IV, above, who were employed at the Com-^pany's Los -Angeles, California, warehouse during the pay-roll periodimmediately preceding the date of the Direction, including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or in the -active military service or trainingof the United States, or temporarily laid off, but excluding any whohave since quit or been discharged for cause, to determine whether theydesire to be represented by General Warehousemen, Local Union 598,.chartered by International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers, AFL, or by Santa Fe Warehouse EmployeesAssociation, for the purposes of collective bargaining, or by neither.Mx. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.463892-42-vol 41-38